DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 19 - 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species: 
Species 1: the species of applicant’s first embodiment, described in [0028] - [0134],1 with reference to figs. 1 - 9; and 
Species 2: the species of applicant’s second embodiment, described in [0135] - [0162], with reference to figs. 10 - 11. 
 The species are independent or distinct because each species presents different and mutually exclusive features. For example, as explained in applicant’s description of the second embodiment:
… light irradiating unit 18 is similar to the light irradiating unit 12 according to the first embodiment, it differs with respect to the point that it can emit laser beams of two different wavelengths. Moreover, while the light irradiation control unit 17 is similar to the light irradiation control unit 11 according to the first embodiment, it differs with respect to the point that it can issue a wavelength switching command to the light irradiating unit 18. ([0138])

the photoacoustic signal processing unit 14 differs from the first embodiment with respect to the point of accumulating the first photoacoustic image obtained by emitting a first wavelength in the first photoacoustic image accumulating unit 15, and accumulating the second photoacoustic image obtained by emitting a second wavelength in the second photoacoustic image accumulating unit 19. ([0139])

the photoacoustic imaging apparatus 1 according to the second embodiment does not includes [sic] the ultrasonic image acquiring unit 20 ([0140])

The operation GUI display in the second embodiment differs from the first embodiment with respect to the point of comprising two histogram display regions, two brightness value designation interfaces, and two ROI outer transparency designation interfaces, respectively.([0141])

In the first embodiment, color display was performed by assigning different colors based on the brightness value of the pixels, but in the second embodiment, since the photoacoustic images are superimposed, if the same method is adopted, same colors will be assigned to different images, and differentiation of the images will become difficult. Thus, in the second embodiment, different tones are used in the first photoacoustic image and the second photoacoustic image for coloring. Specifically, the first photoacoustic image is based on red, and colors are assigned by increasing the lightness on the high brightness side and reducing the lightness on the low brightness side. Moreover, the second photoacoustic image is based on blue, and colors are assigned by increasing the lightness on the high brightness side and reducing the lightness on the low brightness side. It is thereby possible to differentiate the two images. ([0145] - [0146])

 In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in 
The originally examined invention was directed towards Species 1, as evidenced for example, by recitation of an “ultrasonic image acquiring unit” in claim 11, which is disclosed as a feature of Species 1, but not of Species 2 ([0140]). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19 - 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 is objected to because the word “visualized” in line 6 should be amended to read “visualizes.” 
Claim 11 is objected to because the phrase “an ultrasonic” in line 8 is missing a word such as “beam,” “wave”, etc., after the word “ultrasonic” in each occurrence. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: 
“photoacoustic image acquiring unit configured to …” in claim 11 and all claims depending therefrom
“ultrasonic image acquiring unit configured to …” in claim 11 and all claims depending therefrom
“region of interest designating unit configured to…” in claim 11 and all claims depending therefrom
“image processing unit configured to …” in claim 11 and all claims depending therefrom
“image synthesizing unit configured to …” in claim 11 and all claims depending therefrom
“transparency designating unit configured to …” in claim 11 and all claims depending therefrom
“pixel value range designating unit configured to …” in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
A review of the published specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
photoacoustic image acquiring unit: a light source, ultrasound probe, and corresponding electronic components, as discussed in [0031]
ultrasonic image acquiring unit: ultrasound probe, and corresponding electronic components, as discussed in [0040]
region of interest designating unit: the specification states that “ROI designation unit 45 and the ROI display 46 which are generated by the image generating unit 30 and operated by the operation input unit 50 configure the region of interest designating unit” ([0079]). The specification further states “ROI designation unit 45 is configured from an ROI designation button 451, and an ROI radius display unit 452” [0075]. The corresponding structure is therefore interpreted as the disclosed graphical user interface objects.
image processing unit and image synthesizing unit: a computer configured to use programs to perform the recited functions, as in [0059]
transparency designating unit: the specification states that “ROI outer transparency designation interface 43 is an interface for adjusting the opacity of pixels outside the ROI of the acquired photoacoustic image,” ([0068]). Per applicant’s Remarks filed 12/28/2020 (page 7), the 
pixel value range designating unit: the specification states that “brightness value designation interface 42 … configures the pixel value range designating unit in the present invention,” ([0067]). Par. [0057] states that “brightness value designation interface 42 is an interface for designating the upper/lower limit of the brightness value upon adjusting the contrast.” Per applicant’s Remarks filed 12/28/2020 (page 7), the corresponding structure is interpreted as the disclosed graphical user interface object.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite because it is unclear what is meant by “… perform image processing …, performing different image processing” (4th to last paragraph). The limitation is grammatically and/or logically incorrect. It is unclear if these are two different “image processing(s)” or if the claim attempts to set forth that the image processing uses different image processing parameters, as set forth in original claim 1. For the purposes of examination, the claim will be interpreted as intending the latter. 
Claim 11 is further indefinite because it is unclear how “the image processing unit is configured to set the designated transparency to pixels outside the region of interest of the first image” (last paragraph) relates to the image processing recited in the 4th to last paragraph. It is unclear if these are two different functionalities or if the claim attempts to set forth that the image processing comprises setting the designated transparency. For the purposes of examination, the claim will be interpreted as intending the latter.
Claim 12 is indefinite because it is unclear how “the image processing unit is configured to perform transparency adjustment outside the region of interest of the first 
Claim 12 is further indefinite because it is unclear how “perform contrast adjustment inside the region of interest” relates to the “image processing on the first image inside the designated region of interest” that is recited in claim 11. It is unclear if these are two different functionalities or if the claim attempts to set forth that the image processing comprises performing contrast adjustment. For the purposes of examination, the claim will be interpreted as intending the latter.
Claim 13 is indefinite because it is unclear how the “transparency designating unit is configured to receive the designation of transparency outside the region of interest of the first image” relates to the limitation of claim 11 that has already set forth that the “transparency designating unit [is] configured to receive designation of transparency outside the region of interest of the first image.” It is unclear if these are two different functionalities or if the claim attempts to set forth that the ‘receiving’ in claim 11 comprises ‘receiving from a user.’ It is unclear if this is redundant or repetitive terminology. For the purposes of examination, any transparency that is changeable by the user will be interpreted as meeting the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 11 - 13 and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Clingman (US 2013/0338501, of record).
Regarding claim 11, Clingman shows an image processing apparatus comprising:
(“Optoacoustic System and Method,” [0043] - [0044], [0383]) configured to acquire a first image which visualizes information related to optical characteristics of an object, based on a photoacoustic signal obtained by receiving photoacoustic waves generated in the object due to emitting light to the object; 
an ultrasonic image acquiring unit (inter alia, combined optoacoustic and ultrasound system, [0383] and fig. 1; processing ultrasound-induced acoustic signals to produce ultrasound images and light-induced acoustic signals to produce optoacoustic images, [0410]) configured to acquire a second image which visualizes information related to acoustic characteristics of the object, based on an ultrasonic signal obtained by receiving an ultrasonic wave reflected in the object due to transmitting the ultrasonic wave to the object;
a region of interest designating unit (graphical user interface permits the user to identify an ROI within the optoacoustic image, [0287]; operator selection of a region of interest, [0370]) configured to receive designation of a region of interest with regard to the first image;
an image processing unit configured to perform image processing on the first image inside the designated region of interest and outside the designated region of interest, respectively, using different image processing parameters (fluence in the ROI is statistically normalized, [0288]; “provide color to highlight data believed to be more meaningful, and provide a transparency mask that can be used to obscure the visibility of specific pixels,” [0306]; [0306] - [0308]; “a pixel in display_ roi is false when it falls outside the ROI,” [0328]); and 
an image synthesizing unit configured to superimpose and synthesize the first image, which has been subjected to the image processing, and the second image (parametric images overlaid on an ultrasound image, [0055]; [0328]; blended overlay with the acquired ultrasound image,  [0335]; overlaid optoacoustic image shown in a distinct color to distinguish it from the ultrasound image, [0413]; [0415]); and 
a transparency designating unit configured to receive designation of transparency outside the region of interest of the first image, wherein the image processing unit is configured to set the designated transparency to pixels outside the region of interest of the first image (mask called display_roi has zero values in locations corresponding to pixels that are to be completely transparent, for example, when the pixels fall outside the ROI, [0328]; upper and lower color transparency thresholds, [0370]; and opacity bar in figs. 10 - 12).

Regarding claim 12, Clingman discloses the claimed invention substantially as noted above. Clingman further shows that the image processing unit is configured to perform transparency adjustment outside the region of interest of the first image (mask called display_roi has zero values in locations corresponding to pixels that are to be completely transparent, for example, when the pixels fall outside the ROI, [0328] and opacity bar in figs. 10 - 12) and perform contrast adjustment inside the (inter alia, statistical color mapping to “provide color to highlight data believed to be more meaningful, and provide a transparency mask that can be used to obscure the visibility of specific pixels,” [0306] and subsequent description through [0308], color threshold bars in figs. 10 - 12).

Regarding claim 13, Clingman discloses the claimed invention substantially as noted above. Clingman further shows that the transparency is changeable by the user (user-adjustable via a user interface, [0087]; upper and lower color transparency thresholds, [0370]; and opacity bar in figs. 10 - 12).

Regarding claim 15, Clingman discloses the claimed invention substantially as noted above. Clingman further shows a pixel value range designating unit configured to receive designation of a range of brightness values of pixels to be emphasized in the first image, wherein the image processing unit is configured to perform contrast adjustment on the first image using the designated a range of brightness values of pixels (“[c]olor limits are numerical values of the parametric data that correspond to the first and last indices in the color map. Color limits may be … user-supplied reference parameter,” [0308] and color threshold bars in figs. 10 - 12; upper_color_limit_range and lower_color_limit_range, [0316] - [0327]).

Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clingman in view of Mo et al. (US 7,062,714, of record, hereinafter “Mo”).
Regarding claims 14 and 16, Clingman discloses the invention substantially as noted above. Clingman also shows that the image processing unit is configured to perform contrast adjustment on the first image based on the distribution of pixel values inside the region of interest of the first image and that the image processing unit uses a maximum value and a minimum value of pixel values inside the region of interest of the first image (mapping to colors achieved by relating the lower limit value to the first value in the color map and the upper limit value to the last value in the color map, and linearly mapping the intermediate values of the grayscale image between such endpoints, [0308]).
While Clingman maps the maximum and minimum pixel values inside the region of interest to a color map, Clingman fails to explicitly show that the image processing unit is configured to acquire a frequency distribution of pixel values inside the region of interest.
Mo, in the field of endeavor of dynamic range modification for diagnostic ultrasonic images, discloses an imaging system having preset processing parameters adapted to user preferences. Mo teaches acquiring the frequency distribution of pixel values in a region of interest. The frequency distribution is used to perform contrast adjustment using a maximum value and a minimum value of pixel values inside the region of interest (system user adjusts the contrast by pressing a button on an interface … computer analyzes pixel intensity histogram within a user-specified ROI and then automatically scales and/or shift the gray mapping that pre-defined optimal upper and lower gray-scale levels map to some upper and lower bounds of the pixel intensity histogram respectively, col. 2, lines 16 - 31; image pixel intensity histogram is computed within a predefined ROI … master controller scales and/or shifts the gray map such that pre-defined optimal upper and lower gray-scale levels map to the upper and lower bounds of the stored pixel intensity histogram, col. 5, lines 9 - 24; col. 5, lines 37 - 50; col. 6, line 54 - col. 7, line 8 and fig. 3)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Clingman’s image processing unit to be configured to acquire a frequency distribution of pixel values inside the region of interest, as taught by Mo, in order to facilitate determining the optimal upper and lower contrast levels that the image pixel should be mapped to, and thus facilitate fully utilizing the available contrast levels to display the pixel intensity data, thereby improving the display contrast, as discussed by Mo (col. 2, lines 28 - 31). 

Response to Arguments
Applicant’s arguments, see pages 7 - 8, filed 12/28/2020, with respect to the 112 rejections and denial of priority have been fully considered and are persuasive.  The 112 rejections of record and denial of priority have been withdrawn in view of amendments to the claims. 
Applicant’s arguments with respect to the art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Clingman, of record, is relied upon to address the amended features of claim 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All references to the instant specification are made with reference to the published version, unless otherwise stated.